Opinion oe the Court by
Judge Peters:
Judgment was rendered in this case on the 3d of January, 1866, and the appellant’s motion for a new trial was overruled on the 29th of the same month; and it appears from the indorsement of the clerk of this court that the record was filed in his office on the 25th of January, 1867, so that more than one year elapsed from the rendition of the final judgment until the record was lodged with the clerk of this court.
Section 343, Criminal Code, provides that the appeal should be prayed during the term at which the judgment was rendered and shall be granted upon the condition that the record is lodged in the *446clerk’s office of the Court of Appeals within sixty days after the judgment.
It is apparent from this section of the Criminal Code, and it has been so ruled by this court that, in a prosecution for a misdemeanor, an appeal cannot be maintained unless the record is lodged in the office of the clerk of the Court of Appeals within sixty days after the judgment was rendered. As, therefore, the record was not lodged with the proper officer within the time prescribed, the motion of appellee must be sustained. Wherefore the appeal is-dismissed.